This court in passing upon this same case in 63 Ga. App. 755, 759, supra, ruled as follows: "The evidence was sufficient to authorize the finding that both defendants were guilty of negligence in handling the bottled coca-cola as alleged in the petition, although the acts of negligence were separate and distinct. The jury was authorized to find that they were joint tort-feasors, and therefore was authorized to find against the bottling company's plea to the jurisdiction." In that case the following additional rulings were made: (a) the doctrine of res ipsa loquitur was properly given in charge to the jury; (b) the evidence raised an issue for the determination of the jury as to whether the plaintiff, by the exercise of ordinary care, could have avoided the consequences to himself of the defendants' negligence. It is well-settled law that the former rulings of this court in this case, whether right or wrong, have become the law of the case, and are controlling in our consideration of the trial now under review, since the pleadings and the evidence on the two trials are substantially identical. (If it were an open question, I would favor *Page 366 
holding that, since the doctrine of res ipsa loquitur could not be applied to the resident defendant Moree, there was no evidence authorizing a finding that Moree failed to use ordinary diligence in the handling and sale of the bottle of coca-cola, and therefore that the finding against the plea of jurisdiction filed by the nonresident defendant was contrary to law and the evidence.) In our former decision of the case, the judgment was reversed solely because of a certain error in the court's charge. On the trial now under review that error was eliminated from the charge. Under the previous rulings of this court in this case, the verdict in the trial now under review was authorized, and the special assignments of error are without merit. I do not concur in all of the rulings made in the majority opinion and in the headnotes.